Exhibit 10.1

 

 

LAURA ALBER EMPLOYMENT AGREEMENT

This Agreement is entered into effective as of May 26, 2010 (the “Effective
Date”) by and between Williams-Sonoma, Inc. (the “Company”) and Laura Alber
(“Executive”).

1.        Duties and Scope of Employment.

(a)        Position and Duties.   As of the Effective Date, Executive will serve
as President and Chief Executive Officer of the Company, reporting to the
Company’s Board of Directors (the “Board”). Executive will render such business
and professional services in the performance of her duties, consistent with
Executive’s position within the Company, as shall reasonably be assigned to her
by the Board. Executive’s duties and responsibilities may be altered, modified
and changed as the Board deems appropriate. Subject to stockholder approval,
Executive will also become a member of the Board on the Effective Date.

(b)        Obligations.   During the Term, Executive will perform her duties
faithfully and to the best of her ability and will devote her full business
efforts and time to the Company. For the duration of the Term, Executive agrees
not to engage in any other employment, occupation, consulting or business
activity for any direct or indirect remuneration without the prior approval of
the Board; provided, however, that, Executive may engage in charitable,
community service and industry association activities and may manage her own
finances, so long as those activities do not materially interfere with the
performance of her duties under this Agreement or her fiduciary duty to the
Company, as determined by the Board. During the first two years following the
Effective Date, Executive may not serve on the board of directors (or board
committees) of any for-profit corporations without the prior approval of the
Board. On and after the second anniversary of the Effective Date, and upon
notice to the Board, Executive may serve on the board of directors (and board
committees) of not more than one other for-profit corporation, so long as those
activities do not materially interfere with the performance of her duties under
this Agreement or her fiduciary duty to the Company, as determined by the Board.

(c)        Conflicting Employment.   If the Board approves Executive’s
engagement in other employment, occupation, consulting or business activity
pursuant to Section 1(b), Executive agrees that, while employed by the Company,
such employment, occupation, consulting or business activity will not be
directly related to the business in which the Company is now involved or becomes
involved during the term of Executive’s employment, nor will Executive engage in
any other activities that conflict with Executive’s obligations to the Company.

2.        Term.   This Agreement will commence on the Effective Date and will
remain in effect for three years following the Effective Date; provided, however
that the term of this Agreement shall automatically be extended for one year
following the three-year anniversary of the Effective Date unless either party
notifies the other in writing or by e-mail that the term shall not be extended,
with such notice provided at least one hundred and twenty days prior to the
third anniversary of the Effective Date; provided, further, that Section 6 of
this Agreement shall survive the lapse of the term of this Agreement and shall
be binding on both parties with respect to any termination of Executive’s
employment triggering severance benefits under Section 6 that occurs



--------------------------------------------------------------------------------

prior to the lapsing of the term of this Agreement. Notwithstanding the
foregoing, the parties agree that Executive’s employment with the Company will
be “at-will” employment and may be terminated by the Company at any time with or
without cause. Executive understands and agrees that neither her job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for continuation, modification, amendment, or
extension, by implication or otherwise, of her employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending on the circumstances of Executive’s termination of employment
with the Company as expressly provided in Section 6 of this Agreement.

3.        Compensation.

(a)      Base Salary.   The Company will pay Executive as compensation for her
services, a base salary at the annualized rate of $975,000 (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and is subject to lawfully required withholdings.
Adjustments to the Base Salary may be made in the sole discretion of the
Compensation Committee of the Board.

(b)      Target Incentive Plan.   Executive will be eligible to participate in
the Company’s 2001 Incentive Bonus Plan, and to receive such annual bonuses as
are payable under that plan.

4.        Employee Benefits.   Executive will continue to be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, vacation and flexible-spending account plans and
programs. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

The Company shall reimburse (or directly pay) reasonable attorney’s fees
incurred by the Executive in connection with (a) the negotiation and review of
this Agreement in an amount not to exceed $15,000 and (b) the review and
documentation of Executive’s exit arrangements upon termination of her
employment in an amount not to exceed $15,000.

5.        Equity.   Executive will be eligible to receive equity compensation
awards as the Compensation Committee of the Board deems appropriate.

6.        Severance.

(a)      Involuntary Termination Without Cause; Voluntary Termination for Good
Reason; Death or Disability Terminations Outside of a Change of Control.   If
Executive’s employment with the Company (i) is terminated involuntarily by the
Company without Cause (as defined in this Agreement), (ii) voluntarily by
Executive for Good Reason (as defined in this Agreement), or (iii) subject to
Section 6(a)(viii), due to Executive’s death or Disability (as defined in this
Agreement), in each case subject to Executive (or Executive’s estate, in the
event of Executive’s death) signing and not revoking a release of claims in
favor of the Company

 

2



--------------------------------------------------------------------------------

substantially in the form attached as Exhibit A to this Agreement, the Company
shall provide severance pay and benefits, subject to certain conditions, as
follows:

(i)        Base Salary.   The Company shall provide monetary severance to
Executive equal to twenty-four (24) months’ of Base Salary. Such severance
(“Severance Payments”) shall be paid over twenty-four months from the date of
employment termination (the “Severance Period”) in accordance with the payroll
schedule applicable to active officers of the Company (subject to the timing
provisions of Sections 6(a)(xi) and 13) of this Agreement).

(ii)        Bonus.   If Executive has a triggering termination in 2010, she
shall receive an amount equal to two hundred percent of her annual bonus
received in the last twelve (12) months. If Executive has a triggering
termination in 2011, she shall receive an amount equal to two hundred percent of
her average annual bonus received in the last twenty-four (24) months. If
Executive has a triggering termination in 2012 or later, she shall receive an
amount equal to two hundred percent of her average annual bonus received in the
last thirty-six (36) months. In any such case, the amount paid shall not be
pro-rated.

(iii)        Continued Employee Benefits.   In lieu of continued employee
benefits (other than as statutorily required, such as COBRA continuation
coverage as required by law), Executive shall receive payments of three thousand
dollars ($3,000) per month for eighteen (18) months from the date of employment
termination in accordance with the payroll schedule applicable to active
officers of the Company (subject to the timing provisions of Sections 6(a)(xi)
and 13 of this Agreement).

(iv)        Service-Based Equity Vesting Acceleration.   Any outstanding equity
compensation awards that vest solely based upon Executive’s continued service
with the Company shall immediately accelerate vesting as to the number of shares
that would have otherwise vested had Executive remained employed by the Company
for eighteen months following Executive’s termination date. This includes equity
compensation awards with a mixture of performance-based vesting and
service-based vesting provisions as to which the performance period has ended on
or prior to Executive’s employment termination date. If, however, any such
vesting acceleration does not result in any additional vesting due to a
cliff-vesting provision of more than one year, such awards shall vest as if the
grant was initially subject to ratable monthly vesting over the entire vesting
period, with an additional accelerated vesting of eighteen months added on to
such-pro-rated vesting. Any such awards will otherwise remain subject to the
terms of the applicable stock plan, grant and/or agreement.

EXAMPLE 1 - RSUs: Executive is granted an RSU covering 100,000 shares that are
scheduled to vest as to 100% of the covered shares on the fourth anniversary of
the grant date, subject to Executive’s continued service with the Company. One
year following the grant date, Executive’s employment terminates such that
accelerated vesting under this Agreement is triggered. Because of the four-year
cliff vesting provision, the eighteen month vesting acceleration would normally
not result in any additional RSU vesting. Accordingly, the RSU is treated
instead as if it was initially subject to monthly vesting over the full
four-year vesting period. Because of this, eighteen months of vesting
acceleration are added to the twelve months of service that Executive had
completed since the RSU grant date. This results in a total of thirty months of
vesting. Because

 

3



--------------------------------------------------------------------------------

thirty months is 62.5% of the original forty-eight month vesting period, the RSU
becomes vested as to 62.5% of the total shares. Therefore, Executive vests in
62,500 of the total 100,000 RSU shares by virtue of this Agreement’s vesting
acceleration provisions. The remaining 37,500 RSU shares are forfeited.

EXAMPLE 2 - SSARs: Executive is granted an SSAR covering 100,000 shares that
vests as to 25% of the covered shares on each anniversary of the grant date, so
as to be 100% vested on the fourth anniversary of the grant date, subject to
Executive’s continued service with the Company. Twenty-seven months following
the grant date, Executive’s employment terminates such that accelerated vesting
under this Agreement is triggered. Accordingly, the SSAR receives eighteen
months’ accelerated vesting so that it vests the same as if Executive had
remained employed for 45 months following the grant date. Therefore, Executive
vests in an additional 25,000 of the SSAR shares by virtue of this Agreement’s
vesting acceleration provisions. This provides Executive with a total of 75,000
vested SSAR shares. The remaining 25,000 SSAR shares are forfeited.

(v)        Performance-Based Equity Vesting Acceleration.   Any outstanding
equity compensation awards that vest based upon achieving performance milestones
shall remain outstanding through the date upon which the Compensation Committee
of the Board certifies the extent to which the performance milestones have been
achieved. This includes equity compensation awards with a mixture of
performance-based vesting and service-based vesting provisions as to which the
performance period has not ended on or prior to Executive’s employment
termination date. These awards shall be paid out, subject to the attaining the
applicable performance milestones, to the same extent and at the same time as if
Executive had remained employed by the Company through the eighteen month period
following Executive’s termination date, without any downward discretionary
adjustments by the Compensation Committee. These payouts are subject to the
timing provisions of Sections 6(a)(xi) and 13 of this Agreement. To the extent,
however, that any such vesting acceleration does not result in any additional
vesting due to a cliff-vesting provision of more than one year, such award(s)
shall vest as if the grant was initially subject to ratable monthly vesting over
the entire vesting period with the additional accelerated vesting of eighteen
months added on to such pro-rated vesting. This vesting shall always be subject
to attaining the performance milestones, even if the performance period extends
more than eighteen months following Executive’s employment termination date. Any
such awards will otherwise remain subject to the terms of the applicable stock
plan, grant and/or agreement.

EXAMPLE: Executive is granted an RSU covering 100,000 shares that are scheduled
to vest as to 100% of the covered shares on the fourth anniversary of the grant
date, subject to Executive’s continued service with the Company and subject to
the Company meeting specified performance goals over the same four-year period.
One year following the grant date, Executive’s employment terminates such that
accelerated vesting under this Agreement is triggered. Four years and one month
following the grant date, the Compensation Committee certifies that the
performance metric has been achieved such that a 50% payout is merited (i.e., if
Executive had remained employed through the entire four year period, Executive
would have received 50,000 shares). Because of the four-year cliff vesting
provision, the eighteen month vesting acceleration would normally not result in
any additional RSU vesting. Accordingly, the RSU is treated instead as if it was
initially subject to monthly vesting over the full four-year vesting period, but
is still subject to the performance vesting condition. Because of this, eighteen
months of vesting

 

4



--------------------------------------------------------------------------------

acceleration are added to the twelve months of service that Executive had
completed since the RSU grant date. This results in a total of thirty months of
vesting. Because thirty months is 62.5% of the original forty-eight month
vesting period, the RSU becomes vested as to 62.5% of the shares that are
eventually earned by virtue of Company performance. If the performance metrics
had been fully achieved, that would have resulted in Executive vesting in 62,500
shares. Because, however, the Company performance reduced the initial grant by
50%, Executive vests in 31,250 RSU shares by virtue of this Agreement’s vesting
acceleration provisions. The remaining 68,750 RSU shares are forfeited.

(vi)        Change in Control.   If Executive is entitled to severance benefits
arising from termination of employment in connection with a change of control of
the Company under another agreement with the Company, compensation and benefits
under that change of control agreement, if greater in the aggregate than those
provided in this Agreement, shall be in lieu of and not in addition to severance
benefits compensation under this Section 6; provided, however, that
notwithstanding the foregoing, Executive shall remain entitled to reimbursement
of legal expenses incurred in the review and documentation of Executive’s exit
arrangements upon termination of her employment in an amount not to exceed
$15,000, as provided in Section 4 of this Agreement. Moreover, severance
payments and benefits paid under this Section 6 shall be in lieu of any
severance payments or benefits under any of the Company’s welfare benefit plans.

(vii)       Code of Conduct.   Notwithstanding the foregoing, the Company’s
obligation to make severance payments, pay bonus payments, provide benefits and
vest equity compensation under this Section 6 is expressly conditioned upon
Executive’s ongoing compliance with the provisions of the Company’s Corporate
Code of Conduct. In the event Executive breaches the terms of the Corporate Code
of Conduct, the Company’s obligations under this Section 6 shall automatically
terminate, without any notice to Executive.

(viii)      No Mitigation.   If Executive’s employment with the Company is
terminated due to Executive’s death or Disability, any severance payments due
under Section 6(a)(i) (Base Salary) and Section 6(a)(ii) (Bonus) shall be
reduced by the amount of any life insurance or disability insurance payments or
proceeds under Company-paid insurance programs or policies (or the Company-paid
portion of such Company-sponsored insurance programs or policies, if such
programs or policies are not fully Company-paid). Except as provided by the
foregoing sentence, the Executive shall not be required to mitigate the amount
of any severance payments or benefits provided for under this Agreement by
seeking other employment nor shall any amounts to be received by the Executive
under this Agreement be reduced by any other compensation earned.

(ix)       Tax Withholding.   The Company shall be entitled to withhold from any
payments made to Executive under this Section 6 any amounts required to be
withheld by applicable federal, state or local tax law.

(x)        Work with Competitors.   If at any time during the period commencing
on Executive’s termination date and ending on the latest date that any amount is
payable to Executive under this Section 6, Executive accepts other employment or
professional relationship with a competitor of the Company (defined as either
(i) another company primarily engaged in retail sales of products for the home
or (ii) any retailer with retail products for the home sales in excess of

 

5



--------------------------------------------------------------------------------

$100 million annually (either (i) or (ii), a ”Competitor”)), or if Executive
breaches her remaining obligations to the Company (e.g., her duty to protect
confidential information and intellectual property and her duties not to solicit
under the Company’s Corporate Code of Conduct), then the Company’s obligations
under this Section 6 will cease such that Executive will not be entitled to any
further payments or benefits under that Section.

(xi)       Release of Claims.   Receipt of the severance payments and benefits
specified in this section 6 shall be contingent on Executive’s (or Executive’s
estate, in the event of Executive’s death) execution of a full release of all
claims against the Company in substantially the form attached to this Agreement
as Exhibit A, and the lapse of any statutory period for revocation, and such
release becoming effective in accordance with its terms within fifty-two
(52) days following the termination date. Any severance payment to which
Executive otherwise would have been entitled during such fifty-two (52) day
period shall be paid by the Company in cash and in full arrears on the
fifty-third (53d) day following Executive’s employment termination date or such
later date as is required to avoid the imposition of additional taxes under
Internal Revenue Section 409A (“Section 409A”).

(xii)      Non-Disparagement.   While employed by the Company and for a period
of twenty-four (24) months commencing on the date upon which Executive’s
employment terminates, (i) Executive agrees that she shall not make any
statements that disparage the Company, its products, services, officers,
employees, members of its Board, advisers or other business contacts, and
(ii) the Company agrees that members of its Board and the Company’s officers
holding the title of Executive Vice President or above shall not make any
statements that disparage Executive. Executive acknowledges and agrees that upon
her breach in any material respect of this nondisparagement provision, the
Company’s obligations under this Section 6 will cease such that Executive will
not be entitled to any further payments or benefits under that Section.

(b)          Voluntary Termination Other than for Good Reason, Death or
Disability; Termination for Cause.   If Executive’s employment with the Company
terminates voluntarily by Executive other than for Good Reason, or other than
pursuant to Executive’s Death or Disability, or for Cause by the Company, then
(i) all vesting of any equity compensation held by Executive will terminate
immediately and all payments of compensation by the Company to Executive will
terminate immediately (except as to amounts already earned, including unused and
accrued vacation); and (ii) Executive shall not be eligible for severance or
other benefits, except in accordance with any generally applicable Company plans
or policies as are then in effect.

7.        Change of Control Severance Benefits.   It is contemplated that
Executive will be provided certain enhanced severance benefits upon certain
terminations of her employment relating to a change of control pursuant to a
separate agreement or arrangement with the Company to be finalized in 2010. Such
agreement or arrangement will not, however, provide Executive with a tax
gross-up with respect to golden parachute excise taxes she may incur under
Internal Revenue Code Sections 280G and 4999.

 

6



--------------------------------------------------------------------------------

8.        Definitions.

(a)        Cause.   For purposes of this Agreement, “Cause” is defined as (i) an
act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee, (ii) Executive’s conviction of or plea of nolo
contendere to, a felony or any crime involving fraud, embezzlement or any other
act of moral turpitude, (iii) Executive’s gross misconduct, (iv) Executive’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom Executive owes an obligation of
nondisclosure as a result of Executive’s relationship with the Company;
(v) Executive’s willful breach of any obligations under any written agreement or
covenant with the Company or breach of the Company’s Corporate Code of Conduct;
or (vi) Executive’s continued failure to perform her employment duties after
Executive has received a written demand of performance from the Board which
specifically sets forth the factual basis for the Board’s belief that Executive
has not substantially performed her duties and has failed to cure such
non-performance to the Company’s satisfaction within 30 days after receiving
such notice.

(b)        Disability.   For purposes of this Agreement, “Disability” means
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Company employees.

(c)        Good Reason.   For purposes of this Agreement, “Good Reason” is
defined as, without the Executive’s consent, (i) a reduction in the Executive’s
Base Salary (except pursuant to a reduction generally applicable to senior
executives of the Company), (ii) a material diminution of Executive’s authority
or responsibilities, (iii) a reduction of Executive’s title, (iv) Executive
ceasing to report directly to the Board, or (v) the Board failing to re-nominate
Executive for Board membership when her Board term expires while she is employed
by the Company. In addition, upon any such voluntary termination for Good Reason
the Executive must provide written notice to the Company of the existence of the
one or more of the above conditions within 90 days of its initial existence and
the Company must be provided with at least 30 days to remedy the condition.

9.        Assignment.   This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or other, directly or indirectly acquires all or substantially
all of the assets or business of the Company. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by will of the laws of descent and distribution.
Any other attempted assignment, transfer, conveyance or other disposition of
Executive’s right to compensation or other benefits will be null and void.

 

7



--------------------------------------------------------------------------------

10.      Notices.   All notices, requests, demands and other communications
called for under this Agreement shall be in writing and shall be deemed given
(i) on the date of delivery if delivered personally, (ii) one (1) day after
being sent by a well established commercial overnight service, or (iii) four
(4) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successor at the
following addresses, or at such other addresses as the parties may later
designate in writing:

If to the Company:

Williams-Sonoma, Inc.

3250 Van Ness Avenue

San Francisco, CA 94109

Attn:   General Counsel

If to Executive:

Laura Alber

At the last residential address known to the Company

11.      Severability.   In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without that provision.

12.      Mediation.

(a)        General.   In the event of any claim or controversy between the
parties which the parties are unable to resolve themselves, including any claim
arising out of Executive’s employment or the termination of that employment, and
including any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of this Agreement, the complaining party
shall promptly send written notice to the other party identifying the matter in
dispute and the proposed remedy. Following the giving of such notice, the
parties shall meet and attempt in good faith to resolve the matter. In the event
the parties are unable to resolve the matter within 21 calendar days, the
parties shall submit the controversy to a mutually-selected mediator and attempt
in good faith to resolve the matter through mediation.

(b)        Availability of Injunctive Relief.   The parties agree that they
shall have the right to seek judicial relief in the form of injunctive and/or
other equitable relief under the California Arbitration Act, Code of Civil
Procedure section 1281.8(b), including but not limited to relief for threatened
or actual misappropriation of trade secrets, violation of this Agreement or the
Confidentiality Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(c)        Administrative Relief.   Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission or the workers’
compensation board.

 

8



--------------------------------------------------------------------------------

13.      Section 409A.

(a)        Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits payable under this Agreement will be
considered due or payable until and unless Executive has a “separation from
service” within the meaning of Section 409A of the U.S. Internal Revenue Code of
1986, as amended and the final regulations and any guidance promulgated under
Section 409A, as each may be amended from time to time (together, “Section
409A”). Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s “separation from service” other than due to Executive’s death, then
any severance benefits payable pursuant to this Agreement and any other
severance payments or separation benefits, that in each case when considered
together may be considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) and are otherwise due to
Executive on or within the six (6) month period following Executive’s
“separation from service” will accrue during such six (6) month period and will
instead become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s “separation from service.” All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(b)        Notwithstanding anything to the contrary in this Agreement, if
Executive dies following her “separation from service” but prior to the six
(6) month anniversary of the date of her “separation from service,” then any
Deferred Compensation Separation Benefits delayed in accordance with this
Section will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death, but not later than ninety (90) days after
the date of Executive’s death, and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

(c)        Payments reimbursable under Section 4 of this Agreement for
attorney’s fees incurred in connection with the review and documentation of
Executive’s exit arrangements upon termination of her employment may not be
incurred beyond the last day of the second calendar year following the calendar
year in which Executive’s separation from service occurred, and will be
reimbursed to (or directly paid on behalf of) Executive no later than the last
day of the third calendar year following the calendar year in which Executive’s
separation from service occurred.

(d)        It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under this Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted to so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Executive.

14.      Existing Agreements.   This Agreement supersedes and replaces any prior
severance or retention plans, employment agreements and offer letters that
Executive may have entered into

 

9



--------------------------------------------------------------------------------

with the Company prior to the Effective Date, including without limitation the
employment agreement entered into by and between Executive and the Company as of
March 19, 2001 and the Amendment to Employment Agreement entered into as of
November 11, 2008.

15.        Integration.   This Agreement, Executive’s equity compensation
agreements with the Company, and the Corporate Code of Conduct by and between
Executive and the Company represent the entire agreement and understanding
between the parties as to the subject matter of this Agreement and supersede all
prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties to this Agreement.

16.        Tax Withholding.   All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

17.        Governing Law.   This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

18.        Headings.   The headings of sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of this Agreement.

19.        Acknowledgment.   Executive acknowledges that she has had the
opportunity to discuss this matter with and obtain advice from her private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

EXECUTIVE   WILLIAMS-SONOMA, INC. /s/ Laura Alber   By   /s/ Adrian D.P. Bellamy
Laura Alber     Adrian D.P. Bellamy Dated: June 11, 2010   Dated: June 11, 2010

 

10



--------------------------------------------------------------------------------

EXHIBIT A

WILLIAMS-SONOMA, INC./LAURA ALBER

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Williams-Sonoma,
Inc. (the “Company”) and Laura Alber (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the employment agreement by and between
Company and Executive (the “Employment Agreement”).

NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

1.        Termination.   Executive’s employment from the Company terminated on
                                 (the “Termination Date”).

2.        Confidential Information.   Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Company’s Code
of Corporate Conduct. Executive shall return all the Company property and
confidential and proprietary information in her possession to the Company on the
Effective Date of this Agreement.

3.        Payment of Salary.   Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Executive.

4.        Release of Claims.   Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of herself, and her respective heirs,
family members, executors and assigns, hereby fully and forever releases the
Company and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that she may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,

4.1      any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;



--------------------------------------------------------------------------------

4.2      any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

4.3      any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

4.4      any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;

4.5      any and all claims for violation of the federal, or any state,
constitution;

4.6      any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

4.7      any and all claims for attorneys’ fees and costs, except as
specifically set forth in the Employment Agreement.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Employment Agreement. Nothing in this Agreement waives
Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

5.        Acknowledgment of Waiver of Claims under ADEA.   Executive
acknowledges that she is waiving and releasing any rights she may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that she has been advised by this writing that (a) she should
consult with an attorney prior to executing this Agreement; (b) she has at least
twenty-one (21) days within which to consider this Agreement; (c) she has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive

 

2



--------------------------------------------------------------------------------

from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
Any revocation should be in writing and delivered to the Vice-President of Human
Resources at the Company by close of business on the seventh day from the date
that Executive signs this Agreement.

6.        Civil Code Section 1542.   Executive represents that she is not aware
of any claims against the Company other than the claims that are released by
this Agreement. Executive acknowledges that she has been advised by legal
counsel and is familiar with the provisions of California Civil Code 1542,
below, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights she may have under such code section, as well as under any statute or
common law principles of similar effect.

7.        No Pending or Future Lawsuits.   Executive represents that she has no
lawsuits, claims, or actions pending in her name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
in this Agreement. Executive also represents that she does not intend to bring
any claims on her own behalf or on behalf of any other person or entity against
the Company or any other person or entity referred to herein.

8.        Application for Employment.   Executive understands and agrees that,
as a condition of this Agreement, she shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and she hereby waives any
right, or alleged right, of employment or re-employment with the Company.

9.        No Cooperation.   Executive agrees that she will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10.      No Admission of Liability.   Executive understands and acknowledges
that this Agreement constitutes a compromise and settlement of disputed claims.
No action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Executive or to any
third party.

 

3



--------------------------------------------------------------------------------

11.      Costs.   The parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement,
except as specifically set forth in the Employment Agreement.

12.      Authority.   Executive represents and warrants that she has the
capacity to act on her own behalf and on behalf of all who might claim through
her to bind them to the terms and conditions of this Agreement.

13.      No Representations.   Executive represents that she has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.

14.      Severability.   In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

15.      Entire Agreement.   This Agreement, along with the Code of Corporate
Conduct and Executive’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company.

16.      No Oral Modification.   This Agreement may only be amended in writing
signed by Executive and the Chairman of the Board of Directors of the Company.

17.      Governing Law.   This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

18.      Effective Date.   This Agreement is effective eight (8) days after it
has been signed by both parties.

19.      Counterparts.   This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20.      Voluntary Execution of Agreement.   This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties to this Agreement, with the full intent of releasing all claims. The
parties acknowledge that:

20.1      They have read this Agreement;

20.2      They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

20.3      They understand the terms and consequences of this Agreement and of
the releases it contains;

 

4



--------------------------------------------------------------------------------

20.4      They are fully aware of the legal and binding effect of this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

    Williams-Sonoma, Inc. Dated:                    , 20         By  

 

    Laura Alber, an individual Dated:                     , 20        

 

 

5